Campbell J.
Complainant filed her bill for a divorce on the grounds . of cruel treatment and neglect to provide means of support. There is no evidence in any way tending to show such neglect, and the only ground upon which any serious controversy could arise is that of cruelty.
This question lies within a narrow compass. Up to October, 1864, the parties are shown not to have lived on *216terms of enmity, and to have got along without any more •difficulties than might be expected from two persons of no refinement and of quick tempers and ungoverned tongues. Neither appeared to be dissatisfied with the other, but they had occasional differences of no serious or lasting kind.
In October, 1864, complainant claims in her bill that defendant ordered her to leave the house, and she left and continued away until December 1st. She says the anger of her husband was caused by some remark made by her concerning one Phoebe Holmes, a girl staying in the house, but she fails to state what the remark was. Defendant says she charged him and Phoebe with improper intercourse, and it is altogether probable that this is the true account. If so, defendant had good cause for exasperation, and could not be blamed for harsh language in reply. It does not appear in proof that he meant to turn her out of the house. He only admits saying that if she could not behave herself she had better go, and she went without any compulsion. It does not appear that she had any cause for her jealousy beyond her own suspicions, and we can not perceive in this departure any result of extreme cruelty, or anything more than foolish and excessive passion.
Complainant then, according to her own story, remained away at a relative’s, having taken her effects with her, but having left her children at home, and continued to absent herself until December 1st. Having been advised, by some one whom she had consulted, to go and insist upon her rights, she returned home without her baggage, and her husband informed her that her room was better than her company, and refused to allow her to sleep in his room. The next morning he told her he intended to lock up his house and take the children to his mother’s. They had some discussion concerning terms of settlement, but no conclusion Avas reached, and she left. A day or two aftenvards she came back with her trunk, in company with some relatives, and it Avas announced to him that she desired to *217come back, but he would not allow the house to be unlocked. Negotiations were again opened for a settlement, and she made an offer to settle for three thousand dollars, which he declined, but proposals were made and entertained for referring it to third parties. Nothing was accomplished, but in a few days this bill was filed. Defendant subsequently went for complainant to get her to return, but she refused. He had also made her offers through an agent.
In all of these transactions there is nothing tending to show personal violence or any species of cruelty. The worst construction which can be put on defendant’s conduct is that he desired to desert complainant; while it is equally manifest that she was trying to, get a cause of divorce against him, and in their several proceedings each was endeavoring to get some legal advantage. ' It is not necessary to enlarge upon the testimony, as the impression made upon our minds is very clear that complainant has shown no cause of divorce.
But it would possibly lead to some misconception if we were to reverse the decree and dismiss the bill without some remark upon the recriminatory charges made in the answer, and the mass of disparaging testimony returned in the cause. The answer charges complainant, in addition to faults in temper and conversation, with being too immodest ■ in her behavior to be consistent with entire chastity. • We deny relief only because complainant’s own case is weak. So far as her personal conduct is concerned, while it was such as would not be found among, people of any refinement, it does not appear to have caused any serious remark among her associates; and had it been that of a vicious woman it is not likely she would have been tolerated as she undoubtedly was. There is no uniform rule of behavior for all times and places, and, among a great many people, a very considerable freedom of manners may exist, without justifying suspicions of unchastity. It would be cruel and unjust in these suits to require a standard of behavior *218higher than is accepted by virtuous people for themselves and their associates.
Much of the evidence is so plainly exaggerated that it shows all the marks of having been affected by personal prejudice. And the testimony of actual criminality is so improbable in its circumstances, and comes from such doubtful sources, that it has not produced in our minds any conviction of its truth. The witness Maybee, who is the chief authority for the most disgusting stories, appears to be a very precocious young villain, and no confidence could be placed in his statements, even if they were not intrinsically incredible.
We reject entirely from our consideration all the charges brought against complainant, but we do not think she has made out any cause for a divorce. Her bill must therefore be dismissed and the decree below must be reversed. But an order must be entered allowing her temporary alimony up to this time, so far as it has not been paid, at the rate fixed by the Circuit Court, and a further allowance for expenses of two hundred dollars. And no costs will be awarded to defendant, as there is no reason to doubt the good faith of the proceedings.
The other Justices concurred.